Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 7/16/2021.
2.	Claims 16-35 are pending in this application. Claims 16, 25 and 31 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 16-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auflick et al (“Auflick” US 6,820,238).

	Regarding claim 1, Auflick discloses a method for queuing media content for playback, the method comprising: queuing a first media context, the first media context including media content items; receiving a rotational input; analyzing the rotational input to determine an amount of rotation and a direction of the rotation; and determining a playback action based on the amount of rotation and the direction of the rotation (see col. 4, line 25 to col. 5, line 63; also see col. 6, lines 41-54; e.g., in “track access mode,” a rotary knob 30 is rotated clockwise/counterclockwise through multiples of angular resolutions; a previous track or a next track is determined based on the direction of the rotation and resolution angle).

Regarding claim 17, Auflick discloses wherein analyzing the rotational input to determine the amount of rotation includes determining a rotational arc length (see col. 4, line 25 to col. 5, line 63; also see col. 6, lines 41-54; e.g., in “track access mode,” a rotary knob 30 is rotated clockwise/counterclockwise through multiples of angular resolutions; a previous track or a next track is determined based on the direction of the rotation and resolution angle).

Regarding claim 18, Auflick discloses wherein analyzing the rotational input to determine the amount of rotation includes analyzing a rotational angle, the rotational angle being defined as an angle between a starting position and an ending position of the rotational input (see col. 4, line 25 to col. 5, line 63; also see col. 6, lines 41-54; e.g., in “track access mode,” a rotary knob 30 is rotated clockwise/counterclockwise through multiples of angular resolutions; a previous track or a next track is determined based on the direction of the rotation and resolution angle).

Regarding claim 19, Auflick discloses wherein analyzing the rotational input to determine the amount of rotation includes analyzing a number of feedback positions passed during the rotational input (see col. 4, line 25 to col. 5, line 63; also see col. 6, lines 41-54; e.g., in “track access mode,” a rotary knob 30 is rotated clockwise/counterclockwise through multiples of angular resolutions; a previous track or a next track is determined based on the direction of the rotation and resolution angle).

Regarding claim 20, Auflick discloses wherein analyzing the rotational input to determine the amount of rotation includes classifying the amount of rotation as a short turn, a medium turn, or a long turn (see col. 4, line 25 to col. 5, line 63; also see col. 6, lines 41-54; e.g., in “track access mode,” a rotary knob 30 is rotated clockwise/counterclockwise through multiples of angular resolutions; a previous track or a next track is determined based on the direction of the rotation and resolution angle).

Regarding claim 21, Auflick discloses wherein depending on whether the direction of the rotation is clockwise or counterclockwise, the playback action includes progressing to a next playback action or reversing to a previous playback action (see col. 4, line 25 to col. 5, line 63; also see col. 6, lines 41-54; e.g., in “track access mode,” a rotary knob 30 is rotated clockwise/counterclockwise through multiples of angular resolutions; a previous track or a next track is determined based on the direction of the rotation and resolution angle).

Regarding claim 22, Auflick discloses wherein progressing to the next playback action includes, depending on the amount of rotation, advancing to a next media content item of the first media context to a top of a media queue, or queuing a second media context (see col. 3, lines 54-65 and col. 5, lines 41-63; e.g., If clockwise, then the interim selection number shown on the display is advanced by one selection. If the interim selection number already being displayed is the last selection while in flat file mode, then the interim selection wraps around to the first selection. If in directory mode and the last selection in a directory is already displayed, then the interim selection number is advanced to the first selection number in the next directory.)

Regarding claim 23, Auflick discloses wherein reversing to the previous playback action includes, depending on the amount of rotation, retrieving a previous media content item of the first media context, or retrieving a previous media context (see col. 3, lines 54-65 and col. 5, lines 41-63; e.g., If clockwise, then the interim selection number shown on the display is advanced by one selection. If the interim selection number already being displayed is the last selection while in flat file mode, then the interim selection wraps around to the first selection. If in directory mode and the last selection in a directory is already displayed, then the interim selection number is advanced to the first selection number in the next directory.).

Regarding claim 24, Auflick discloses wherein the media content items in the first media context are selected based on a listening history of a user (well-known teachings in the art).

	Claim 25 is similar in scope to claim 16 and is therefore rejected under similar rationale.

Regarding claim 26, Auflick discloses further comprising a rotatable control knob, and wherein the rotational input is received from the rotatable control knob (see col. 4, line 25 to col. 5, line 63; also see col. 6, lines 41-54; e.g., in “track access mode,” a rotary knob 30 is rotated clockwise/counterclockwise through multiples of angular resolutions; a previous track or a next track is determined based on the direction of the rotation and resolution angle).

Regarding claim 27, Auflick discloses wherein the control knob is included in a media playback device which does not include a display device (see fig 1, 13).

Regarding claim 28, Auflick discloses wherein depending on whether the direction of the rotation is clockwise or counterclockwise, the playback action includes progressing to a next playback action or reversing to a previous playback action (see col. 4, line 25 to col. 5, line 63; also see col. 6, lines 41-54; e.g., in “track access mode,” a rotary knob 30 is rotated clockwise/counterclockwise through multiples of angular resolutions; a previous track or a next track is determined based on the direction of the rotation and resolution angle).

Claims 29 and 30 are similar in scope to claims 22 and 23, respectively, and are therefore rejected under similar rationale.

Claim 31 is similar in scope to claim 16 and is therefore rejected under similar rationale.

Regarding claim 32, Auflick discloses wherein depending on whether the direction of the rotation is clockwise or counterclockwise, the playback action includes progressing to a next playback action or reversing to a previous playback action (see col. 4, line 25 to col. 5, line 63; also see col. 6, lines 41-54; e.g., in “track access mode,” a rotary knob 30 is rotated clockwise/counterclockwise through multiples of angular resolutions; a previous track or a next track is determined based on the direction of the rotation and resolution angle).

Claims 33 and 34 are similar in scope to claims 22 and 23, respectively, and are therefore rejected under similar rationale.

Regarding claim 35, Auflick discloses wherein analyzing the rotational input to determine the amount of rotation includes classifying the amount of rotation as a short turn, a medium turn, or a long turn (see col. 4, line 25 to col. 5, line 63; also see col. 6, lines 41-54; e.g., in “track access mode,” a rotary knob 30 is rotated clockwise/counterclockwise through multiples of angular resolutions; a previous track or a next track is determined based on the direction of the rotation and resolution angle).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dean (US 2010/0114968); e.g., master playlist created comprising most frequently played songs.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174